Title: To George Washington from the Commissioners for the District of Columbia, 5 October 1792
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George-Town 5th Octr 1792

As we have not yet received your order for the Sales and the Time is near at hand, we think it proper (least it should have escaped you) to remind you of it—A few of the Plans executed, in Boston have Arrived, which we have dispersed, we have some expectation, that tomorrows Post may bring us some of those executed in Philaa—We take the liberty to send you one of the former. We are Sir &c.

Dd Stuart
Danl Carroll

